Order entered February 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00326-CV

                               MICHAEL A. RUFF, Appellant

                                               V.

                             SUZANN RUFF, ET AL., Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02825-1

                                           ORDER
       The reporter’s record is overdue and the Court has granted Jackie Galindo, Official Court

Reporter for Probate Court No. 1, three extension requests. In her first request filed September

28, 2018, Ms. Galindo stated that she had just received payment for preparation for the record

from appellant’s counsel. In her second request filed on October 29, 2018, Ms. Galindo cited

only to her busy workload as way of explanation for an extension. In her third request filed on

November 28, 2018, Ms. Galindo again cited only to her busy workload. By order dated

November 29, 2018, we granted the third extension request and extended the time to December

28, and cautioned her that further extension requests would be strongly disfavored.

       Rather than file the reporter’s record, Ms. Galindo filed a status letter on December 23,

explaining that she was in the “finishing phases of my work” and had sent a letter to counsel for
appellant regarding an outstanding balance. Ms. Galindo has not communicated with the Court

since.

           On the Court’s own motion, we ORDER Ms. Galindo to file, by February 22, 2019,

either the reporter’s record or written verification that appellant has not paid the outstanding

balance. We caution appellant that if the Court receives written verification of nonpayment, the

Court will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Galindo and all

parties.

                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE